Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  5, 15-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 15, how is the size of the carbon nanotubes measured? Is this the longest measurement?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4 and 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Laghi (5,443,525). Evidenced by Kelly et al (2014/0025183).
Laghi teaches a conductive human interface (pad, liner).

    PNG
    media_image1.png
    374
    351
    media_image1.png
    Greyscale

Said interface comprising an insulating soft coating 18; and one or more compliant electrodes 16 embedded in the insulating soft coating.
Referring to column 3, lines 28-50, the one or more electrodes are formed from an electrically conductive material; said material comprising silicon (polymeric material) and conductive carbon; or silicone (polymeric material) and silver particles. 
or other suitable conductive mixture”. As described in both examples, the weight percentage of the polymeric material to the conductive material varies and depends upon the desired myoelectric current; see column 2, lines 3-14.
However, Laghi fail to specifically teach the conductive particles form between 2% and 6% of the electrically conductive gel by weight.
Again, Laghi teaches, “other suitable conductive mixture” are within the scope of the teaching. It would have been obvious to one having ordinary skill in the art to have tried any combination of electrically conductive particles in combination with a polymeric material, especially silicon/silicon, with a reasonable expectation of success. Kelley et al provides evidence that using carbon nanotubes within prosthetic liners is known in the art for thermal purposes; see at least par 95. 
Carbon nanotubes are well known to be very highly electrically conductive (103 times copper) and light weight. It would have been obvious to one having ordinary skill in the art to have tried carbon nanotubes particles (together, amalgamated) which are highly electrically conductive and very light weight within silicon/silicone to form an “other suitable conductive mixture” which would require far less weight percentage for the same conductivity. Using the same materials for the same purpose, it would have been obvious it one skilled in the art to have tried the conductive particles of between 2% and 6% of the electrically conductive gel by weight to achieve the same conductivity for a myoelectric electrode with predictable results.

Claim 2, inherently fulfills. 1000 ohms-cm is very high and probably will not work as intended.

Claim 7, regarding, “wherein the hardness of the one or more compliant electrodes is between about 85 and about 30 on a Shore 00 scale”; the same materials have the same hardness.. 
Claim 8, wherein the polymeric material of the electrically conductive gel has a lower Elongation at Break than the insulating soft coating. Inherent the materials. 
Claim 9, wherein an Elongation at Break of the insulating soft coating is at least 10 times greater than an Elongation at Break of the one or more compliant electrodes. Same materials preform the same.
Claim 10, wherein the Elongation at Break of the one or more compliant electrodes is between about 50% and about 200%. Same materials preform the same.
Claim 11, wherein the one or more compliant electrodes comprises a positive contact and a negative contact, and wherein the positive contact and the negative contact have matched bulk DC resistance. Same size and material equates to the same bulk DC resistance.
Claim 12, comprising a fabric layer having an interior surface and an exterior surface, wherein the insulating soft coating and the one or more compliant electrodes are applied to the interior surface of the fabric layer. See fabric 25 of Kelley et al; it would have been obvious to have used on the exterior of the liner of Laghi for strength.
Claim 13, it would have been obvious to have used a conductive path electrically connected to the one or more compliant electrodes and an electrical connector 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759.  The examiner can normally be reached on 6:00 am - 5:00 pm Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/BRUCE E SNOW/           Primary Examiner, Art Unit 3774